PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Muncy, Geissler, Olds & Lowe, P.C.
4000 Legato Road
Suite 310
Fairfax, VA 22033




In re Application of BAILLY et al.
Appl. No.: 16/673,181
Filed: 4 Nov 2019
For:  PRESSURE-MEASURING DEVICE WITH IMPROVED RELIABILITY AND ASSOCIATEDCALIBRATION METHOD
:::::::



WITHDRAWAL FROM ISSUE
    37 CFR 1.313


The purpose of this communication is to inform you that the above identified application is being withdrawn from issue pursuant to 37 CFR 1.313.

The Notice of Allowance and Issue Fee Due and the Notice of Allowability mailed March 11, 2021, are hereby vacated.

The application is being withdrawn to permit reopening of prosecution. The reasons therefor will be communicated to you by the examiner.

Upon receipt of a new Notice of Allowance and Issue Fee Due, applicant may request that any previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due.  If the application is abandoned, applicant may request either a refund, or a credit to a Deposit Account.

Telephone inquiries should be directed to Peter Macchiarolo (571) 272-2375. The application is being forwarded to the examiner for action.


__/TASHIANA R ADAMS/    Director, Technology Center 2800                                                                                                                                                                                                    _____________________
Tashiana R Adams
Director
Patent Examining Technology Center 2800
Printing, Measuring & Testing
TA:/pm/:/dr/
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856